687 N.W.2d 296 (2004)
Ward
v.
Consolidated Rail Corp.
No. 124533.
Supreme Court of Michigan.
October 1, 2004.
SC: 124533, COA: 234619.
On order of the Court, the application for leave to appeal the August 7, 2003 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall address whether the trial court correctly determined that plaintiff was entitled to a presumption that the missing evidence was defective, whether the jury was properly instructed, and whether any error was harmless. Supplemental briefs may be filed within 28 days of the date of this order.